Honorable James F. Hury, Jr. Criminal District Attorney Galveston County 405 Galveston County Courthouse Galveston, Texas 77550
Re: Composition of the Galveston County Juvenile Board.
Dear Mr. Hury:
In light of the recently enacted Family District Court Act, V.T.C.S. article 1926a, you ask which judges are members of the Galveston County Juvenile Board.
The Family District Court Act contains two provisions for the establishment of County Juvenile Boards. Section 1.07(a) applies `[e]xcept as otherwise provided in this section.' Section 1.07(e) applies if there is `any juvenile board existing on the effective date of the Act . . . .' We believe the answer to your question is the same whether section 1.07(a) or 1.07(e) applies.
Section 1.07(a) provides that
  the county's juvenile board is [to be] composed of the county judge, the family district court judge or judges, the district judge or judges whose jurisdiction includes the county, and the judges of all other courts in the county having jurisdiction over juvenile matters.
This provision requires the Board to be composed of the County Judge, the Family District Court Judge, and the four District Judges in Galveston County. Also, the judges of County Court No. 1, County Court No. 2 and the Probate and County Court would be members of the Board because they possess juvenile jurisdiction. Attorney General Opinion H-1134 (1978).
The same result obtains under section 1.07(e). Prior to the effective date of the Family District Court Act, the Galveston County Juvenile Board was composed of the County Judge, the judge of County Court No. 1, the judge of the Probate and County Court, the judge of the Court of Domestic Relations and the judges of the several District Courts. V.T.C.S. art. 2338-16, § 8a. The recently created County Court No. 2 would be added to this Board pursuant to article 1970-342b, section 15, V.T.C.S.
Section 1.07(e) provides that
  [t]his Act does not affect the composition or organization of any juvenile board existing on the effective date of the Act, except that the judges of the courts of domestic relations and of the juvenile courts are replaced by the family district court judges.
(Emphasis added). This provision might be read to mean that the judges of the family district courts replace not only the judges of the courts of domestic relations, but also the judges of all the courts of juvenile jurisdiction. The reference to `juvenile courts,' however, in section 1.07(e) apparently refers to the Juvenile Court and Juvenile Court No. 2 of Dallas County and the Juvenile Court and Juvenile Court Nos. 2 and 3 of Harris County. These courts, like all the courts of domestic relations, are replaced by family district courts. V.T.C.S. art. 1926a, §§ 2.05, 2.06, 2.14-2.16. Section 1.07(e), therefore, does not substitute family district court judges for any judge on the juvenile board except that judge whose court is abolished and replaced by a family district court.
 SUMMARY
The Galveston County Juvenile Board is composed of the County Judge, the judge of the Family District Court, the judge of County Court No. 1, the judge of County Court No. 2, the judge of the Probate and County Court, and the judges of the several district courts in the county.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee